         Case 18-32559-KLP                         Doc 27            Filed 03/28/19 Entered 03/28/19 12:08:00            Desc Main
                                                                     Document     Page 1 of 1

                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      Shannon Nicole Morgan                                                                         Case No.   18-32559-KLP
                                                                                    Debtor(s)             Chapter    13




                               NOTICE OF CONVERSION FROM CHAPTER 13 TO CHAPTER 7
PLEASE TAKE NOTICE that on March 28, 2019, the above-captioned Chapter 13 case was converted to Chapter 7 pursuant to 11
U.S.C. §1307(a) and Federal Rule of Bankruptcy Procedure 1017(f)(3).


 Date March 28, 2019                                                    Signature   /s/ Shannon Nicole Morgan
                                                                                    Shannon Nicole Morgan
                                                                                    Debtor
 Attorney /s/ Kimberly A. Chandler
                Kimberly A. Chandler 47897

Chandler Law Firm
P.O.Box 17586
Richmond, VA 23226
804-353-1849
Fax: 480-393-5764
kim@cp-lawfirm.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
